 


109 HR 1981 IH: Medicare Adult Day Care Services Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1981 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Doggett (for himself, Mr. Andrews, Mr. Baca, Mr. Becerra, Mr. Brown of Ohio, Mr. Cardin, Mr. Cardoza, Mr. Conyers, Mr. Cuellar, Mr. Delahunt, Ms. DeLauro, Mr. Evans, Mr. Filner, Mr. Frank of Massachusetts, Mr. Gonzalez, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutierrez, Mr. Hinchey, Mr. Hinojosa, Mr. Honda, Mr. Inslee, Ms. Jackson-Lee of Texas, Mr. Jefferson, Ms. Eddie Bernice Johnson of Texas, Ms. Kilpatrick of Michigan, Mr. Lewis of Georgia, Mr. Lynch, Mr. McDermott, Mr. McGovern, Mr. George Miller of California, Ms. Moore of Wisconsin, Mr. Moran of Virginia, Mrs. Napolitano, Mr. Olver, Mr. Ortiz, Mr. Pastor, Mr. Rangel, Mr. Reyes, Ms. Roybal-Allard, Mr. Rush, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Sanders, Ms. Solis, Mr. Stark, Mr. Thompson of Mississippi, Mr. Tierney, Mrs. Jones of Ohio, Ms. Watson, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage under the Medicare Program of substitute adult day care services. 
 
 
1.Short titleThis Act may be cited as the Medicare Adult Day Care Services Act of 2005. 
2.FindingsCongress makes the following findings: 
(1)Adult day care offers services, including medical care, rehabilitation therapies, dignified assistance with activities of daily living, nutrition therapy, health monitoring, social interaction, stimulating activities, and transportation, to seniors who are frail, physically challenged, or cognitively impaired at no extra cost to the medicare program. 
(2)The care given at adult day care centers provides seniors and their familial caregivers support that is critical to keeping the senior in the family home. 
(3)One quarter of all workers provide some form of elder care for those age 65 and older, and by 2007, the number of households involved in caregiving to persons age 50 or older could reach 39 million.  
(4)The pool of potential family caregivers, who are primarily women and who provide an estimated $257,000,000,000 in free services annually, is dwindling, from 11 potential caregivers for each person needing care today to a projected 4 to 1 ratio in 2050. 
(5)Caregiving families tend to have lower incomes than non-caregiving families, and the average caregiver loses $659,139 in wages, pension benefits, and Social Security benefits over a lifetime.  
(6)The loss in productivity in United States businesses attributable to caregivers for aging or ailing seniors ranges from $11,000,000,000 to $29,000,000,000 annually. 
(7)Adult day care centers, located in every State in the United States and the District of Columbia, serve as quality health options to treat our Nation’s elderly population, which is about to dramatically increase with the aging of the baby boomer generation. 
3.Medicare coverage of substitute adult day care services 
(a)Substitute adult day care services benefit 
(1)In generalSection 1861(m) of the Social Security Act (42 U.S.C. 1395x(m)) is amended— 
(A)in the matter preceding paragraph (1), by inserting or paragraph (8) after paragraph (7); 
(B)in paragraph (6), by striking and at the end; 
(C)in paragraph (7), by adding and at the end; and 
(D)by inserting after paragraph (7), the following new paragraph: 
 
(8)substitute adult day care services (as defined in subsection (bbb));. 
(2)Substitute adult day care services definedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection: 
 
(bbb)Substitute adult day care services; adult day care facility 
(1) 
(A)The term substitute adult day care services means the items and services described in subparagraph (B) that are furnished to an individual by an adult day care facility as a part of a plan under subsection (m) that substitutes such services for a portion of the items and services described in subparagraph (B)(i) furnished by a home health agency under the plan, as determined by the physician establishing the plan. 
(B)The items and services described in this subparagraph are the following items and services: 
(i)Items and services described in paragraphs (1) through (7) of subsection (m). 
(ii)Transportation of the individual to and from the adult day care facility in connection with any such item or service. 
(iii)Meals. 
(iv)A program of supervised activities (that meets such criteria as the Secretary determines appropriate) designed to promote physical and mental health that are furnished to the individual by the adult day care facility in a group setting for a period of not fewer than 4 and not greater than 12 hours per day. 
(v)A medication management program (as defined in subparagraph (C)). 
(C)For purposes of subparagraph (B)(v), the term medication management program means a program of education and services (that meets such criteria as the Secretary determines appropriate) to minimize— 
(i)unnecessary or inappropriate use of prescription drugs; and 
(ii)adverse events due to unintended prescription drug-to-drug interactions. 
(2) 
(A)Except as provided in subparagraph (B), the term adult day care facility means a public agency or private organization, or a subdivision of such an agency or organization, that— 
(i)is engaged in providing skilled nursing services and other therapeutic services directly or under arrangement with a home health agency; 
(ii)meets such standards established by the Secretary to assure quality of care and such other requirements as the Secretary finds necessary in the interest of the health and safety of individuals who are furnished services in the facility; 
(iii)provides the items and services described in paragraph (1)(B); and 
(iv)meets the requirements of paragraphs (2) through (8) of subsection (o). 
(B)The Secretary may waive the requirement of a surety bond under paragraph (7) of subsection (o) in the case of an agency or organization that provides a comparable surety bond under State law. 
(C)For purposes of payment for home health services consisting of substitute adult day care services furnished under this title, any reference to a home health agency is deemed to be a reference to an adult day care facility. 
(D)Nothing in this paragraph shall be construed as prohibiting a home health agency from— 
(i)establishing a substitute adult day care facility; or 
(ii)providing services under arrangements with a substitute adult day care facility.. 
(3)Conforming amendmentsSections 1814(a)(2)(C) and 1835(a)(2)(A)(i) of the Social Security Act (42 U.S.C. 1395f(a)(2)(C) and 1395n(a)(2)(A)(i)) are each amended by striking section 1861(m)(7) and inserting paragraph (7) or (8) of section 1861(m). 
(b)Payment for substitute adult day care services under the home health prospective payment systemSection 1895 of the Social Security Act (42 U.S.C. 1395fff) is amended— 
(1)in the first sentence of paragraph (b)(1), by inserting after home health services the following: or home health services consisting of substitute adult day care services.; and 
(2)by adding at the end the following new subsection: 
 
(f)Payment rate and limitation on payment for substitute adult day care services 
(1)Payment rate 
(A)In generalThe Secretary shall determine each component (as defined by the Secretary) of substitute adult day care services (under section 1861(bbb)(1)(B)(i)) furnished to an individual under the plan of care established under section 1861(m) with respect to such services. 
(B)Estimation of payment amountThe Secretary shall estimate the amount that would otherwise be payable under this section for all home health services under that plan of care other than substitute adult day care services for a week or other period specified by the Secretary. 
(C)Amount of paymentThe total amount payable for home health services consisting of substitute adult day care services under such plan of care is equal to the amount estimated to be payable under subparagraph (B) furnished under the plan by a home health agency. 
(2)Limitations 
(A)In generalWith respect to home health services consisting of substitute adult day care services, no payment may be made under this section for home health services consisting of substitute adult day care services described in clauses (ii) through (v) of section 1861(bbb)(1)(B). 
(B)Limitation on balance billingAn adult day care facility shall accept as payment in full for substitute adult day care services (including those services described in clauses (ii) through (v) of section 1861(bbb)(1)(B)) furnished by the facility to an individual entitled to benefits under this title the amount of payment provided under this section for home health services consisting of substitute adult day care services.. 
(c)Consolidated billingSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)), is amended— 
(1)by striking or at the end of paragraph (21); 
(2)by striking the period at the end of paragraph (22) and inserting ; or; and 
(3)by inserting after paragraph (22) the following new paragraph: 
 
(23)which are substitute adult day care services for which payment may be made under section 1895(f) and which are furnished to an individual by a substitute adult day care facility pursuant to a plan of care established under section 1861(m) with respect to such services, by an entity other than the substitute adult day care facility, unless the services are furnished under arrangements (as defined in section 1861(w)(1)) with the entity made by the substitute adult day care facility.. 
(d)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2006. 
(e)Relationship to demonstration project 
(1)Notwithstanding subsection (d) of section 703 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2336), the Secretary may terminate the demonstration project for medical adult day care services established under such section 703, but in no case earlier than the date on which the Secretary has fully implemented the preceding provisions of this section. The Secretary shall ensure that individuals receiving medical adult day care services under such demonstration program do not experience any interruption in the receipt of such services by reason of the termination of the demonstration program. 
(2)Section 703 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2336) is amended by striking subsection (h). 
 
